PER CURIAM.
On this action for divorce brought by the husband, issues relating to alimony and custody of a child of the marriage were contested and extensively litigated. From the judgment entered, the husband appealed seeking reversal of the court’s award of alimony to the wife and challenging as excessive the fee allowed to the wife’s attorneys. Based on cross-assignments of error the defendant wife sought reversal of the ruling of the court awarding custody of the child to the plaintiff.
Upon consideration of the several contentions of the parties, in the light of the record, briefs and argument, we conclude no reversible error has been shown.
The judgment is affirmed.